Exhibit 10.1
Description of the Material Terms of Rocky Brands, Inc.’s
Bonus Plan for the Fiscal Year Ending December 31, 2009
     Messrs. Brooks, Sharp and McDonald (the “Executive Officers”) are eligible
to receive cash bonuses under the Company’s Bonus Plan for the fiscal year
ending December 31, 2009 (the “2009 Bonus Plan”), based upon the attainment of
certain Adjusted Operating Income targets. For purposes of the 2009 Bonus Plan,
Adjusted Operating Income is calculated as the Company’s operating income
excluding (i) operating income attributable to military sales, (ii) bonuses
payable under the 2009 Bonus Plan, and (iii) gains or losses, or charges or
adjustments resulting from unusual, one-time events, such as intangible assets
or goodwill impairment charges and charges or gains resulting from changes in
accounting policies, as determined by the Compensation Committee of the Board of
Directors. If the Adjusted Operating Income performance targets are met, the
Executive Officers will receive cash bonuses based on a percentage of their base
salaries in accordance with the table below (with bonus amounts to be
interpolated between the performance levels):

                              Payout as a Percentage of Base Salary    
Threshold   Target   Goal
Mike Brooks
    0 %     75 %     175 %
Chairman of the Board and
Chief Executive Officer
                       
 
                       
David Sharp
    0 %     60 %     140 %
President and Chief Operating Officer
                       
 
                       
James E. McDonald
    0 %     50 %     115 %
Executive Vice President and
Chief Financial Officer
                       

     No payment will be made for performance below the Threshold amount of
Adjusted Operating Income, and no payment will be required for performance above
the Goal amount of Adjusted Operating Income; provided, however, that to the
extent Adjusted Operating Income exceeds the Goal amount for fiscal 2009, 10% of
all Adjusted Operating Income in excess of the Goal amount will go into a pool
to be distributed to any or all plan participants, including, but not limited
to, the Executive Officers of the Company, at the discretion of the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



     In addition to the foregoing, assuming that at least the Threshold amount
of Adjusted Operating Income is attained, 10% of any operating income
attributable to military sales during fiscal 2009 will go into a pool to be
distributed to any or all of the plan participants, including, but not limited
to, the Executive Officers of the Company, at the discretion of the Compensation
Committee.
     If Mr. Brooks becomes eligible to receive a cash bonus under the 2009 Bonus
Plan exceeding $10,000, at the time scheduled for payment of the bonus, he may
choose, at least six months prior to payment, to receive any portion of his
bonus in the form of the issuance of restricted shares of common stock of the
Company, which shares will vest immediately but will not be tradable in the
public markets for one year (the “Restricted Stock”). If Messrs. Sharp or
McDonald become eligible to receive a cash bonus under the 2009 Bonus Plan
exceeding $10,000, at the time scheduled for payment of the bonus, a minimum of
35% of the bonus shall be paid in shares of Restricted Stock of the Company, and
each of Messrs. Sharp or McDonald may choose, at least six months prior to
payment, to receive any additional portion of his bonus in the form of shares of
Restricted Stock.

5